 CALVIN GUTH.RIE.367CALVINGUTHRIEandBAKERY DRIVERS AND SALESMENLOCAL UNION No.567, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA, AFL'SOUTH TACOMAMOTORCo.andBAKERY DRIVERS AND SALESMEN LOCALUNIONNo.567, INTERNATIONALBROTHERHODOF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMENAND HELPERSOF AMERICA, AFL.Cases Nos.19-CB-159 and 19-CA-3644. July 25, 1952Decision and OrderOn December 27, 1951, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatboth Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the-Inter-mediate Report attached hereto. The Trial Examiner also found thatthe Respondent Guthrie had not engaged in certain other allegedunfair labor practices, and recommended dismissal of these allegationsof the complaint.Thereafter, the Respondent Company filed excep-tions to the Intermediate Report and a supporting brief.No excep-tions were filed by Respondent Guthrie.The Respondent Company's request for oral argument is deniedinasmuch as the record, including the brief and exceptions, in ouropinion, adequately presents the issues and the positions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following additions and modifications 21.We find, like the Examiner, that employee Johnson caused Re-spondent Guthrie, business agent of the Clerks Union, to take up withRespondent Company on April 6, 1950, a grievance concerning thefailure of management to give the salesmen the share of the proceedsof the "house deals" which the salesmen were entitled to receive undertheir contract.We find, also, that the Respondent Company believedthat either Johnson or Pevey, another salesman, was responsible for1 Pursuant to Section3 (b) of the Act,the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman Herzog and Members Stylesand Peter-son].eAs no partyhas exceptedto theTrial Examiner's findings that RespondentGuthrieviolated Section 8(b) (1) (A) of the Act, butdid not violate Section 8(b) (2) of the Act,we adopt those findings._100 NLRB No. 58.- 368DECISIONS OF NATIONAL- LABOR RELATIONS BOARD.the filing of this grievance, which resulted in a settlement unfavorableto management,and that,as a measure of reprisalRespondent Com-pany after April 6, 1950, as found by the Trial Examiner, discrimi-nated against Johnson and Pevey in the allotment of cars to fill ordersobtained by them, thereby violating Section 8 (a) (1) of the Act 32.We find that Johnson was discharged because of the Company'sbelief that either he or Pevey had filed with Guthrie the complaintconcerning the house deals, a protected concerted activity, and becauseof Johnson's adherence to the Teamsters.We find, therefore, likethe Trial Examiner, that Johnson's discharge violated Section 8 (a)(1) and (3) of the Act. In reaching this conclusion, we have reliedon the following considerations :The Company conceded that Johnson was a competent salesman.In fact, both before and during his employ by the Company he hadwon various awards for his ability as a salesman.After April 6, Sheehan, the Respondent Company's general man-uger, on several occasions expressed to Jaques, the new-car salesmanager, the belief that the "house deals" complaint had been filedeither by Johnson or Pevey, and stated that as soon as it had beendetermined who was responsible, that person "would be dealt withaccordingly."As already found, Sheehan lost no time in punishingthe two suspected salesmen by discriminating against them in theallotment of cars.While this discrimination ceased with respect toPevey after he protested, it continued unabated with respect toJohnson.As Sheehan, despite repeated inquiries, was unable to confirm hissuspicion that Johnson had filed the complaint regarding the housedeals, no further action was taken against him untilmanagementlearned that on September 30, 1950, at the Roberts' house party, John-son had signed a card for the Teamsters.Management's knowledgeof this fact was amply demonstrated by the conversation of October 2,1950, between Jaques and Wallerich, vice president of the Company.Wallerich's remarks reflected a knowledge of what had happened atthe house party and it is significant that in those remarksreferencewas made by Wallerich to Johnson, both in connection with the Rob-erts' house party and in connection with the identity of the personwho filed the house deals complaint. The record shows, as the Trial8The Examiner found that,in reprisal for the filing of the grievance of April 6, 1950,the Respondent Company also required the salesmen to work every Saturday,instead ofevery other Saturday,as they had done theretofore.However, we are not convinced thatthe preponderance of the evidence establishes that this change in schedule was institutedfor discriminatory reasons rather than for the economic reasons alleged by the Company.There is undisputed evidence in the record that the volume of business on Saturday wasat least as great as on other days.Moreover,as management's revenue from house dealshad been decreased by the April 6 settlement,the Company had less incentive to maintainthe old Saturday schedule which required management representatives to supplement theefforts of the salesmen.Accordingly,unlike the Trial Examiner,we do not find that thechange in Saturday schedules violated Section 8 (a) (1) of the Act CALVIN GUTHRIE369Examiner found, that the Company was opposed to the replacementof the Clerks Union by the Teamsters as the representative of itsemployees, because of the higher wage scales in Teamsters' contractsoutside Tacoma.Accordingly, on October 2, the Company hadtwo'reasons to be displeased with Johnson-(1) his apparent responsi-bility for the house deals complaint, which had caused the Companyconsiderable financial loss, and (2) his known affiliation with theTeamsters. Johnson was discharged the following day.The Company contends that Johnson was discharged solely becauseof the "Adler incident," which occurred on October 2, about the sametime as Jaques' talk with Wallerich.However, even accepting Shee-han's version of this incident, we do not believe that Johnson's conductwas so provocative that he would have been discharged on that account,absent the other factors mentioned above.The Adler incident arose when on October 2 a wrecked car recentlypurchased by a Mr. Adler from the Respondent Company as a housedeal was towed into Respondent Company's service station.WhenSheehan deplored the damage to the car, Johnson, according to Shee-han, said: "I don't feel bad about him [Adler] wrecking his car."When pressed for an explanation by Sheehan, Johnson added : "Hewouldn't buy the car from me.He bought the car from you, and hemade a house deal out of it so that he could get a discount." Sheehanthereupon remonstrated with Johnson, denying that any discountswere given on house deals, and declaring that the Company had a rightto make house deals.After discussing the incident with Wallerich,Sheehan determined to discharge Johnson.Johnson's comment to Sheehan,' as quoted above, was prompted bythe fact that Adler's minor son had been a prospect of his, and Johnsonhad suggested that, because of the boy's minority, the car be bought byhis father.However, the father thereafter made his purchase as ahouse deal, thereby depriving Johnson of a full commission.Never-theless, there was nothing in Johnson's remarks to imply, and Sheeha nadmittedly did not construe them as implying, that the Company knewof Johnson's previous contact with the Adlers, and consciously circum-vented Johnson in dealing with Adler. Johnson's resentment, as ex-pressed in his remarks, was primarily directed against Adler ratherthan against management.While there may have been implicit in hisremarks some criticism of the Company's alleged practice of payingdiscounts on house deals, such criticism, even if not justified, wouldseem to be no more than the voicing of a grievance against a manage-ment practice.It is clear from the record that grievances of a similarnature, such as protests against alleged discrimination in the allotmentof cars, or with respect to the proper distribution of commissions be-tween salesmen who had both contacted the same prospect, were fre- 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDquently brought to the attention of management by salesmen, withoutincurring reprisals.Under all the circumstances, we find that the Adler incident wasmerely utilized as a pretext for Johnson's discharge, the true reasontherefor being, as found above, his apparent responsibility for thefiling of the "house deals" complaint and his action in signing aTeamsters' card.We find, therefore, in agreement with the Trial Examiner, thatJohnson's discharge violated Section 8 (a) (1) and (3) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:1.South Tacoma Motor Co., Tacoma, Washington, its officers,agents, successors, and assigns, shall :(a)Cease and desist from encouraging membership in AutomobileSalesmen Union Local No. 1048, Retail Clerks International Associa-tion, affiliated with American Federation of Labor, or discouragingmembership in Bakery Drivers and Salesmen Local Union No. 567,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, affiliated with American Federation of Labor,or in any other labor organization of its employees by discharging,refusing to reinstate, or in any other manner discriminating against,them in regard to their hire or tenure of employment or any term orcondition of their employment.(b)Depriving any of its salesmen of their legitimate allotment ofcars or in any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist Bakery Drivers and Salesmen Local Union No. 567,Warehousemen and Helpers of America,-affiliated with American Fed-eration of Labor, or any other labor organization, to bargain collec-tively with representatives of their own choosing and to engage inother concerted activities for the purposes of collective bargaining orother mutual aid or protection or to refrain from any and all such ac-tivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.(c)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Offer to Tracy E. Johnson immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges, and make him wholefor any loss of wages he may have suffered as a result of the discrimi-nation against him, in the manner described in the Section of the In-termediate Report entitled "The Remedy." CALVIN GUTHRIE371(2)Upon request, make available to the Board for inspection andcopying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessaryto analyze the amounts of back pay due under this Order.(3)Post on its premises in Tacoma, Washington, copies of thenotice attached to the Intermediate Report and marked "AppendixA."'Copies of said notice, to be furnished by the Regional Directorfor the Nineteenth Region, Seattle, Washington, shall, after beingduly signed by Respondent Company's authorized representative, beposted by the aforesaid Respondent Company immediately upon re-ceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the aforesaid Respondent Company to insure that such noticesare not altered, defaced, or covered by any other material.(4)Notify the Regional Director for the Nineteenth Region,Seattle,Washington, in writing, within ten (10) days from the dateof this Order what steps the Respondent Company has taken to complytherewith.IT Is F JRTHER ORDEREDthat theremainingallegations of the com-plaintconcerningviolations of Section 8 (a) (1) of the Act be, andthey herebyare, dismissed.II.Calvin Guthrie, secretary-treasurer and business agent of Auto-mobile Salesmen Union Local No. 1048, Retail Clerks InternationalAssociation, affiliated with American Federation of Labor, shall:(a) Cease and desist from threatening employees of South TacomaMotor Co., Tacoma, Washington, and members of Automobile Sales-men Union Local No. 1048, Retail Clerks International Association,affiliated with American Federation of Labor, with loss of employ-ment, other reprisals, or loss of membership in Clerks Union if theyjoin or assist Bakery Drivers and Salesmen Local Union No. 567,InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, affiliated with American Federation ofLabor, or any other labor organization, and from restraining or coerc-ing said employees and said members in any like or related manner inthe exercise of the rights guaranteed in Section 7 of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Copies of the notice attached to the Intermediate Report and4This notice shall be amended by substituting for the words,"The Recommendations ofaTrial Examiner"in the caption thereof,the words,"A Decision and Order." If thisOrder is enforced by a decree of a United States Court of Appeals,there shall be substi-tuted for the aforesaid words, "A Decision and Order,"the words,"A Decree of the UnitedStates Court of Appeals,Enforcing an Order "227260-53-vol. 100-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDmarked "Appendix B," 5 to be furnished by the Regional Director forthe Nineteenth Region, Seattle, Washington, shall, immediately uponreceipt, thereof, be duly signed by Calvin Guthrie, and shall be posted:indmaintained by him for sixty (60) consecutive days thereafter,in conspicuous places in the local business office of Automobile Sales-men Union Local No. 1048, Retail Clerks International Association atTacoma,Washington, where notices to members are customarilyposted.Reasonable steps shall be taken by him to insure that saidnotices are not altered, defaced or covered by any other material.(2)Additional copies of the notice attached to the IntermediateReport,'and marked "Appendix B," to be furnished by the aforesaidRegional Director, shall be signed by Calvin Guthrie and shall beforthwith returned by him to the said Regional Director. The noticesshall then be posted, Respondent Company willing, on the bulletinboard of South Tacoma Motor Co., where notices to employees arecustomarily posted, and shall remain posted for a period of sixty (60)consecutive days thereafter.(3)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order what stepsRespondent Guthrie has taken to comply therewith.IT IS FURTHER ORDERED that the allegations of the complaint concern-ing violations of Section 8 (b) (2) be, and they hereby are, dismissed.This notice shall be amended by substituting for the words,"The Recommendations ofa Trial Examiner"in the caption thereof, the words,"A Decision and Order."If thisOrder is enforced by a decree of a United States Court of Appeals,there shall be substi-tuted for the aforesaid words, "A Decision and Order"the words,"A Decree of the UnitedStates Court of Appeals,Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon two separate charges duly filed by Bakery Drivers and Salesmen LocalUnion No. 567,International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, affiliated with the American Federation of Labor,herein called Teamsters,the General Counsel of the National Labor RelationsBoard, herein respectively called the General Counsel and the Board,,by theRegional Director of the Nineteenth Region(Seattle,Washington), issued hisconsolidated complaint'on September 21, 1951, against Calvin Guthrie, hereincalled Respondent Guthrie, and South Tacoma Motor Co., Tacoma,Washington,herein called Respondent Company, and collectively herein called Respondents,alleging that the Respondent Company had engaged in,and is engaging in, unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and(3) and Section 2 (6) and(7) of the National Labor Relations Act, as amended,61 Stat. 136,herein called the Act, and that Respondent Guthrie had engaged in,and is engaging in, unfair labor practices affecting commerce within the meaningof Section 8 (b) (1) (A) and (2) and Section 2 (6) and (7) of the Act.1By order dated September 21, 1951, the aforesaid Regional Director consolidated CaseNo 19-CB-159 and Case No. 19-CA-364. CALVIN GUTHRIE373Copies of the consolidated complaint, charges, notice of hearing, and order ofconsolidation were duly served upon each * Respondent and upon Teamsters.With respect to the unfair labor practices of the Respondent Company, thecomplaint alleged in substance that (1) since on or about April 11, 1950,' thesaid Respondent engaged in certain acts and conduct and made certain state-ments which interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act; and (2) discriminatorily dis-charged Tracy E. Johnson on October 3, and since that date has refused toreemploy him, because (a) Johnson had engaged in concerted activities with hiscoworkers for the purposes of collective bargaining and other mutual aid andprotection, (b) Johnson had designated Teamsters to represent him as his col-lective bargaining representative and encouraged other employees of the Respond-discharge even though Respondent Company has reasonable grounds for believingthat the discharge request was for reasons other than Johnson's failure to tenderthe periodic dues and the initiation fees uniformly required as a condition ofacquiring or retaining membership in Automobile Salesmen Union Local No. 1048,Retail Clerks International Association, affiliated with American Federation ofLabor, herein called Clerks Union.With respect to the unfair labor practices of Respondent Guthrie, the complaintalleged in substance that he (a) on or about October 2, caused Respondent Com-pany to discharge Johnson, and thereafter refuse him reinstatement, for reasonsother than Johnson's failure to tender his periodic dues and initiation feesuniformly required as a condition of acquiring or retaining membership in ClerksUnion; (b) on or about September 27, engaged in surveillance of the RespondentCompany's employees, and others' attendance at a Teamsters organizationalmeeting; and (c) since on or about September 27, threatened Respondent Com-pany's employees, and others, with expulsion from the Clerks Union should theyauthorize Teamsters to represent them as their collective bargaining represent-ative or should they become members of Teamsters.Each Respondent duly filed an answer denying the commission of the allegedunfair labor practices.Pursuant to notice, a hearing was duly held in Tacoma, Washington, fromOctober 8 ,to 13, 1951, both dates inclusive, before the undersigned, the duly desig-nated Trial Examiner.The General Counsel, each Respondent, and Teamsterswere represented by counsel.All parties participated,in the hearing and wereafforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence pertinent to the issues.At the conclusion of the General Counsel's case-in-chief, counsel for RespondentCompany moved to dismiss the consolidated complaint for lack of proof.De-cision thereo; was reserved.At the conclusion of the taking of the evidence,counsel for each Respondent moved to dismiss the complaint for lack of proof.Decision was reserved.The motions are disposed of in accordance with thefindings, conclusions, and recommendations hereinafter set forth.Oral argu-ment, in which counsel for all parties participated, was then had.The partieswere then advised that they might file briefs with the undersigned on or beforeOctober 31, 1951.A brief has been received from counsel for the for the Re-spondent Company which has been carefully considered by the undersigned.2 Unless otherwise noted, all dates refer to 1950.8 At therequest of counsel for the Respondent Company,the time was extended toNovember 9. 1951. 374DECISIONS OF NATIONAL .LABOR RELATIONS BOARDUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE ]BUSINESS OF THE RESPONDENTCOMPANY-South Tacoma Motor Co., a Washington corporation,has-its principal officesand place of business in Tacoma,Washington,where it is engaged in the saleand service of new Chevrolet automobiles and trucks and in the sale of usedautomobiles,trucks, automotive parts, accessories,and equipment.The Respond-cut Company's annual sales,particularly those of 1950,exceed $1,000,000.Thesaid Respondent operates under, and by virture of, a franchise or sale agreementgranted to it by General Motors Corporation,ChevroletDivision.All the newChevrolet automobiles and trucks purchased by Respondent Company areshipped to its premises from a General Motors Corporation plant located inthe, State of Oregon.Upon the above undisputed facts, the undersigned finds that the RespondentCompany is,and during all times material herein was, engaged in commercewithinthe meaningof the Act.The undersigned further finds thatitwill ef-fectuate the policiesof the Actfor the Board to assert jurisdiction over theRespondents.II.THE ORGANIZATIONSINVOLVEDBakery Drivers and Salesmen Local Union No. 567, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America and Auto-mobile Salesmen Union Local No. 1048, Retail Clerks International Associa-tion, each affiliated with American Federation of Labor, are labor organizationsadmitting to membership employees of the Respondent Company.III.THE UNFAIR LABOR PRACTICESA. Background 4'During all times material herein, the Clerks Union, of which RespondentGuthrie has been its secretary-treasurer and business agent since January 1947,and the Tacoma Automobile Dealers Association, Inc., herein called the Asso-ciation, of which Respondent Company has been a member for many years, havehad a contract or contracts affecting, among other things, the wages, hours, andworking conditions of the employees of the individual members of the Asso-ciation.In the latter part of March or early in April 1950, Tracy E. Johnson, a sales-Man for the Respondent Company, telephoned to Respondent Guthrie and re-quested a copy of the current contract between the Clerks Union and the Asso-4 Since the events detailed in this section occurred 6 months prior to the service of thecharges upon the Respondents herein they do not constitute unfair labor practicesTheyare material and relevant, however, to a consideration of the Respondents', especially thatqR Respondent Company's, subsequent conduct and practices and to a determination of theissues raised by the pleadings herein regarding events which transpired within the permis-sive period.CfN. L. R. B. v. Pennsylvania Greyhound Lines, Inc,303 U. S 261;N. L. R B.v.PacificGreyhound Lines, Inc,303 U. S. 272;N. L. R. B. v. Newport NewsShipbuilding d Dry DockCo., 308 U S. 241. The same procedure has been followed, withjudicial approval, in considering unfair labor practices of labor organizations under theamended Act, which under the original Act were not unfair labor practices.N. L. R. B. v.Local74, 181 F. 2d 126 (C. A. 2);N. L. R. B. v. National Maritime Union of America,175F. 2d 686 (C. A. 2). 'CALVINGUTHRIE'375ciation.When Guthrie inquired the reason for the request, Johnson repliedthat the Respondent Company's salesmen believed that they were not receivingtheir full share of the "house deals." aGuthrie then asked if Johnson wantedto file a formal complaint. The latter replied that he was not readyto do so, atthat time.'Guthrie then stated that be would supply Johnson with a copy ofthe contract.A few days later, Guthrie called at the Respondent Company's premises andinformed Glenn W. Jaques, Respondent Company's then new-carsalesman-ager, that he had some papers for Johnson and since Johnson was not there,asked whether he could leave the papers with Jaques. Jaques declined to acceptthe papers and suggested that Guthrie put them in Johnson's desk.Guthrie-then stated, according to Jaques' credited testimony, "the salesmen were wiseto the house deals, and something should be done about it"; when Jaques askedGuthrie "to elaborate" the latter said, "Well, so you might as well go ahead andpay off on the deals now, and then pull it back to some $15, $20, or $25, as a tokenpayment per month per salesman in the future" ; and after JaquesadvisedGuthrie to take the matter up with General Manager Guy K. Sheehan, Guthriewent to Johnson's desk, deposited some papers therein, and left the premises.'Several days after he received and read the contract, and after discussing thehouse deal clause with some of his coworkers, Johnson telephoned Guthrie andtold him that, in his opinion, the Respondent Company was not correctly livingup to the terms of the contract respecting the house deals and requested Guthric,to take the necessary action with respect thereto. In reply to Guthrie's inquiryas to whether he desired to file a formal complaint, Johnson replied in theaffirmative.Pursuant to arrangements made by and between Guthrie and Sheehan, a meet-ing of all the salesmen, Sheehan, and Guthrie was had on the night of April 6.Bill Leak, a representative of the Industrial Conference Board, was present atSheehan's request.There, after a lengthy discussion of the contract's house dealclause between Sheehan, Leak, and Guthrie,' it was finally agreed that the mannerin which the Respondent Company was interpreting the clause was erroneousand that in the future it would accept the Clerks Union's interpretation withwhich interpretation Leak concurred.The salesmen, after taking a vote among'themselves outside the presence of Guthrie, Sheehan, and Leak, stated that theagreement' was satisfactory to them.During the course of the aforesaid meeting, Sheehan asked Guthrie, accordingto credited testimony of Johnson and salesman Kenneth Hopper, what salesman"'House deals" means automobiles and trucks sold by management.Pursuant to theternrs of the Association and Clerks Union contract, management was to prorate the conymissions made on the said sales among the salesmen in the employ of the respective dealerover and above three sales if the dealer employed three or more salesmen.Other provisionsfor the division of the commissions are set forth in the contract when the dealer has letsthan three salesmen.9 Johnson testified that he desired to read the contract before deciding whether he shouldrequest Guthrie to take action.' Guthrie denied that he made the above-quoted statements attributed to hint by Jaques.The undersigned rejects Guthrie's denialsJaques impressed the undersigned as a credibleand forthright witness.Furthermore, according to Johnson's credited testimony, Jaquestold him, during a conversation he had with Jaques about the contract,that on the dayGuthrie put the contract in his desk Guthrie remarked to Jaques, "the boys were wise tothe house deals and [management] had better divvy up on a few of them for a couple ofmonths, and then they might get by on $25 or $30 a month."8From time to time, Johnson and several other salesmen expressed their thoughts aboutthe matter under discussion.9The agreement was to pay the salesmen a pro rata share of the commissions on allhouse deals over three and the payments were to be made retroactive to March 1. 376DECISIONSOF NATIONAL LABORRELATIONS BOARDmade the complaint about the house deals but Guthrie refused to reveal thatperson's identity.Sheehan also remarked that, according to Johnson's creditedtestimony,10 if his interpretation of the contract was erroneous then he mightdepartmentalize the salesmen; that is, place two salesmen exclusively selling newcars, two exclusively selling used cars, and the other two exclusively selling newand used trucks."B. Interference, restraint, and coercion by Respondent Company; Johnson'sdiscriminatory dischargeAbout a week or 10 days after the afore-mentioned meeting of April 6, SheehanInstructed Jaques to keep a closer check on the salesmen and to see that they didnot congregate nor engage in "bull sessions."Jaques testified, and the undersigned finds, that during a course of severalconversations he had with Sheehan'12 Sheehan asked him who asked Guthrie fora copy of the collective bargaining contract and "what salesman or salesmen filedthe formal complaint with Guthrie ; that he replied that he did not know ; thatSheehan stated that his belief was that Pevey or Johnson was "the trouble-maker"; that Sheehan stated he suspected Pevey or Johnson as the person whoquestioned Sheehan's interpretation of the contract's house deals clause ; thatSheehan also said that as soon as it was ascertained who actually made thecomplaint, "they would be dealt with accordingly" ; and that Sheehan furtherremarked that in the future, Sheehan exclusively would allocate the cars amongthe salesmen 12Jaques further testified that "the first thing in retaliation" Sheehan orderedall salesmen to work at the Respondent Company's place of business everySaturday ; 11 that Sheehan discriminated against Pevey and Johnson in theallotment of cars;" that on many occasions Sheehan sought to elicit from himthe name of the person who was responsible for lodging the complaint withGuthrie about the house deals ; and that Sheehan continued to believe it waseither Johnson or Pevey who had filed the complaint; and that on occasionsSheehan would suggest that probably two other named salesmen were responsiblefor filing the complaint 1eOn September 25, Sheehan and several other officials of the Respondent Com-pany held their usual monthly meeting 14 with the salesmen.Normally, these101nthemain,salesmanDallas Pevey's version of Sheehan's remarks about depart-mentalizing the salesmen is substantially in accord with Johnson's testimony.11 By so doing, the salesnren's commissions would, by necessity, suffer because those sellingnew cars would not be in a position to sell trucks or used cars, those selling trucks would beprohibited from selling new or used cars, and the used-car salesmen could not sell eithertrucks or new cars.12 These talks took place over a period of a few days. The record indicates, and theundersigned finds, that these talks started about a week or 10 days after the April 6meeting.13Up to that time, Jaques and Sheehan jointly allocated the cars.14Prior thereto the salesmen worked "on the floor" every other Saturday, except duringthe period of about a week each year when the new models were being displayed.10Pevey testified credibly and without contradiction that after noticing that for severalmonths he and Johnson were not receiving their full quota of cars, he complained toJaques about the matter and that thereafter he received his normal quota but Johnsondid not.Pevey further credibly testified that he advised Johnson to complain to Jaquesabout not receiving his share of cars, but that Johnson refused to do so because Johnsonfelt that he did not care to fight over the division of cars10Hopper credibly testified that a few days after the meeting of April 6, Jaques toldhim the "management was out to get the man that turned in the complaint on the house,deal "11Counsel referred to these meetings as "monthly meetings" although they were notregularly held each month. CALVIN GUTHRIE377meetings were confined exclusively to discussions regarding the sales end ofthe Respondent Company's business.At this particular meeting, however,a lengthy talk was given by Sheehan and another official regarding the meritsand advantages of the Respondent Company's collective bargaining contractcompared with the contracts then in force covering automobile salesmen inother areas in the State of Washington, including the Seattle, Washington,contract which Teamsters then had with the automobile dealers of that city 13According to Hopper's credible testimony, Sheehan closed his remarks by stating,"the contract we were working under was the best working agreement the auto-mobile salesmen in Tacoma had ever enjoyed; that if [the salesmen] didn'tthink along that same line, that[the salesmen]should not be in the automobilebusiness.""On September 27 Teamsters held an organizational meeting at its Tacoma,Washington, hall which was attended by some of the Respondent Company'ssalesmen.`On September 30 most of the Respondent Company's salesmen and theirrespective wives attended a party given at the home of salesman James Roberts.Jaques and his wife, although he was no longer in the employ of the RespondentCompany, also attended.During the course of the evening, the subject of unionswas discussed.There was also a discussion regardingthe Taft-Hartley Act,the merits of the Teamsters' Seattle contract, and the fact that Teamsters wassoliciting signatures from among the Tacoma automobile salesmen to certaincards in order to secure a Board-conducted election.When it was revealed thatall the salesmen present, except Johnson and Henry Peterson, had previouslysigned Teamsters' cards, Johnson asked for, and received from Hopper, a Team-sters' card.Johnson thereupon signed the card and handed it to Hopper.Peterson declined to sign.On October 2, the first workday following the Roberts' party, Sheehan ad-dressed the salesmen's daily sales meeting,21 and then told them, among otherthings, that Clerks Union was holding a special meeting on October 4. Sheehanalso told the salesmen, according to Pevey's credible testimony, that an official ofthe Clerk's Union would attend, that the salesmen should attend because "severalthings" would probably be clarified at this meeting."Jaques testified that on the day before the Roberts' party, he was at the place ofbusiness of the Respondent Company and saw Vice President C. W. Wallerich;that during his conversation with Wallerich, he told Wallerich, among otherthings, that since leaving the employ of the Respondent Company," he had beenemployed only for approximately 5 weeks ; that Wallerich responded, "Well, per-isAt the time of this meeting,Teamsters was attempting to organize the Tacoma,Washington, automobile salesmen. In his remarks, Sheehan did not specifically allude tothe Seattle contract.The other official, however,did so.The record reveals,and theundersigned finds, that the Seattle contract was more advantageous,from the salesmen'spoint of view,than the Respondent Company's.19Pevey's account of Sheehan's closing remarks are in substantial accord with Hopper'sversion thereof.20This meeting is discussed more fully below.21These meetings are usually conducted by the new-car sales manager.Only occasionallydoes Sheehan attend.22Hopper credibly testified that at the October 2 sales meeting Sheehan also said that incase a vote was taken at the October 4 Clerks Union meeting the salesmen should voteaccording to their desires "so that nothing would be put over" on them. Johnson, Pevey,and Hopper each testified,and the undersigned finds, that he did not know that the ClerksUnion had called a meeting for October 4, until he was so informed by Sheehan onOctober 223 Jaques voluntarily quit the Respondent Company's employ about July 1, 1950. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaps you could use your bonus," . . . I will get the records together, and ifyou come on back tomorrow we will see if we can get together" ; that he returnedthe next day ; that Wallerich was engaged at the moment ; that Wallerich re-quested that he wait until he was free ; that he told Wallerich he would return"the first of the week" ; and that when he saw Wallerich shortly before noon onMonday, October 2, the following ensued : ,The opening statement by Mr. Wallerich was that in checking he foundbusiness was not as good as he had anticipated. This left a little lull, andthe general conversation followed, which turned into a practical discussionof a change of heart regarding the bonus. And Mr. Wallerich then statedemphatically that he had heard things that he could not attribute to me, lead-ing into a conversation regarding the house party at Jim Roberts' house.Heseemed to be very well informed as to the conversations that had transpired,and we again got into a discussion of the Taft-Hartley Act, which we haddiscussed prior to my employment, and the sum and substance of the meetingwas that time would tell whether I was to receive a bonus or not 26*****Naturally in the conversation in regard to the house party various nameswere mentioned, and more prominently that of Tracy Johnson, and I assuredMr. Wallerich to the best of my knowledge that due to the fact that I didnot know who had requested the copy of the contract, that I did not believethat Tracy Johnson had ; and we talked about that for some period of time.He seemed to have more information than I did, so naturally we talked ingeneralities.****sI told Mr. Wallerich that I had been contacted by [Teamsters to helporganize the Tacoma automobile salesmen] and had refused.****He said he had been informed that I was' the one behind all of the . . .union activities . . . but that he could not believe it.. . .Wallerich's testimony regarding Jaques consists mainly of a complete denialof Jaques' testimony.Specifically, he denied knowing of the Roberts' party ofSeptember 30, until Sheehan told him about it sometime in November ; that hedid not discuss with Jaques on or before October 2, the invitation extended toJaques by Teamsters to aid its organizational drive ; 2' that Jaques never madeany reference to, or mention of, attending the Roberts' September 30 party inany conversation he had with Jaques; and that he never told Jaques that heknew "all about [the Roberts'] party."As found above, Jaques was a credible and honest witness. It was evidentto the undersigned that Wallerich, while he was on the witness stand, was with-holding the true facts regarding this case.Under the circumstances, the under-signed finds Jaques' versions of what transpired in his talks with Wallerichon September 29, 30, and October 2 Y to be substantially in accord with the facts.14Jaques had an agreement with the Respondent Company whereby he was to receivea year-end bonus as new-car sales manager ; that he received such compensation inJanuary 1950, based upon the amount of business done in 1949. According to his testi-mony, it was his understanding that he would receive a bonus based upon the amountof business done during the first 6 months of 1950.26At the time of the hearing, Jaques had not received the 1950 bonus.26Wallerich testified that he discussed this matter with Jaques sometime in the springof 1951.27Wallerich did not deny that he conversed with Jaques on the above-mentioned dates CALVIN GUTHRIE379About 10 or 10: 30 on the morning of October 2, Sheehan and Johnson becameinvolved in an argument about a car owned by a man named Adler. The car hadbeen wrecked and that morning it had been towed into the Respondent Company'sservice station.It seems that Johnson had attempted, sometime previous toOctober 2, to sell a car to young Adler, but could not do so because the youngman was under the age of 21. At the time Johnson spoke to young Adler aboutthe purchase of a car, Johnson suggested that the car be purchased by the youngman'sfather.The father did purchase the car but did so through Wallerich.By§o purchasing the car, Johnson received no commission on the deal.This per-turbed Johnson, but he made no mention of his feelings to anyone connected withthe Respondent Company until the day the car was brought into the servicestation badly wrecked.The record is clear that Johnson and Sheehan engagedin a very heated argument over the car, that Sheehan resented Johnson's insinua-tions that the Respondent Company cheated Johnson out of the deal and had soldthe car to Adler at a discount.Early in the afternoon of the same day, October 2, Sheehan informed Wallerichof his argument with Johnson and advised Wallerich that he "had made up" hismind to discharge Johnson.Wallerich, according to Sheehan, replied, "You arethe manager of the place. Do what you wish to do." 28After discussing the Johnson matter with Wallerich, Sheehan telephonedGuthrie, told him about Johnson's remarks of that morning, and then advisedGuthrie that he had decided to discharge Johnson. Sheehan testified thatGuthrie neither approved nor disapproved of the contemplatedaction2BGuthrie,on the other hand,testified that after Sheehan told him about Johnson's remarksand the decision to discharge Johnson, he replied, "Okay, Mr. Sheehan. Remem-ber, I will see Tracy, there are two sides to every story.And I hung up."Johnson credibly testified that on the morning of October 3, he was alone inthe office of the new-car sales manager ; that he overhead a conversation betweenSheehan and Wallerich ; that he heard either Sheehan or Wallerich mention hisname and Hopper's name ; that he heard Wallerich ask Sheehan whether Guthrieor Guthrie's union had been notified ; and that apparently Sheehan answered inthe affirmative for Wallerich then said, "Well, go ahead and let Johnson go, andwe will see what happens, or we will see what comes about." Johnson furthercredibly testified that upon leaving the office of the' new-car sales manager, hetold Fred Hoiland, the used-car manager, that he overheard Sheehan and Wal-lerich discuss his probable discharge; that Holland said, "Well, maybe I can findout something about it"; and that Holland departed, remained away about 10minutes, and when he returned he merely shook his head without making anycomment. That afternoon, October 3, Sheehan discharged Johnson.On the night of October 4, Johnson attended the special meeting of the ClerksUnion, which, as found above, Sheehan suggested that the Respondent Company'ssalesmen attend.There, Johnson informed International Representative PaulHanson, who presided at the meeting, of his discharge.Hanson referred him to28 Sheehan testified that this conversation with Wallerich lasted about 15 or 30 minutes.Wallerich testified, "Mr Sheehan came into my office and told me what he had plannedon doingI suppose more or less to see whether I had any objection to it, and I told himthat I saw no reason why he shouldn't go ahead with what he said he wanted to do;and that was the end of it.As I [testified] the other day, I was very involved in othertransactions,and I didn't want to be bothered with this,putting it in a blunt way."Wallerich further testified, "I didn't talk to [Sheehan] very long about it."2e Sheehan testified that he called Guthrie before he actually discharged Johnson inorder to obtain Guthrie's "clearance" although he knew that clearance was not necessarysince the contract with Guthrie's union permitted discharges without consultation with,or approval of, the said union. 380DECISIONS OF NATIONAL LABOR.RELATIONS BOARDGuthrie.Johnson then told Guthrie that he had been discharged and askedGuthrie if he could help him. Guthrie replied,"Well, I don't know as there isanything I can do, but what is your story."Johnson then told Guthrie, in thepresence of two officers of the Clerks Union, his version of what transpiredbetween him.arid Sheehan on October 2. Guthrie then stated,to quote Johnson,"he did not know what he could do about it ; that Mr.Sheehan had told him thatI had made some kind of remark...about that I wished a man had gotkilled."On October 5 or 6, Guthrie and Johnson again met.Johnson asked Guthriewhether the latter"had done anything"about his discharge, to which queryGuthrie replied in the negative.Johnson then asked Guthrie if he would helphim collect$49.19 due him from the Respondent Company. Guthrie replied thathe would not, adding that Johnson should seek the aid of Teamsters.WhenJohnson insisted that it was Guthrie's duty to help collect the money, and notTeamsters, Guthrie remarked, "Don't kid me.You have already been there."When Johnson realized that it would avail him nought to argue further withGuthrie, he said, "Oh, skip it, I will pay my dues."Guthrie replied, "I can'taccept them.You have got to take . . . this withdrawal card."Guthrie there-upon reached into his pocket, took out a withdrawal card bearing Johnson's name,dated October 2, and handed it to Johnson.Upon the entire record in the case, as epitomized above, the undersigned isconvinced, and finds, that Johnson was discharged on October 3, and thereafterrefused reinstatement,because he had filed the house deals complaint withGuthrio and because he had signified on September 30, by signing a 'teamsterscard, that he preferred to have Teamsters represent him rather than the ClerksUnion.The credible evidence clearly shows,as summarized above, Sheehan'shostility toward Teamsters and his unmistakable preference for Clerks Union.Sheehan's feelings with respect to these two unions was brought about, no doubt,by the realization that if the salesmen repudiated Clerks Union and affiliatedthemselves with Teamsters, the Respondent Company would be faced with thedemand for a collective bargaining contractsimilar interms to the contractTeamsters had with the Seattle, Washington, automobile dealers. Sheehan didnot want to be faced with such a demand, and with the ensuing possibility of hav-ing to execute such a contract, and therefore attempted to nip in the bud the sales-men's campaign to change affiliation by discharging Johnson, a known Teamstersadvocate,so as to demonstrate to Johnson's coworkers that adherence to Team-sters might lead to their discharges.The undersigned also finds that Johnson'sremarks to Sheehan on October 2,although reprehensive in nature,was not themotivating reason for Johnson's discharge, but they were merely seized upon bythe Respondent Company as a pretext. Accordingly the undersigned finds bythat discharging Tracy Johnson on October 3, 1950, the Respondent Companyviolated Section 8 (a) (3) and (1) of the Act, thereby interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaranteed in Section7 thereof.The undersigned further finds that, in violation of Section 8 (a) (1) of theAct, the Respondent Company (1) compelled all its salesmen to work on itspremises on Saturdays because the said salesmen engaged in protected concertedactivities by having the Clerks Union require Respondent Company to complywith the terms of its collective bargaining contract with respect to house deals,and (2) discriminated for a period of time against Johnson and Pevey in allottingcars to them because the Respondent Company suspected Johnson or Pevey, orboth, of filing the house deals complaint with Guthrie's union. CALVINGUTHRIEC.Restraint and coercion by Guthrie381Dick Sifford, a member of Clerks Union and a salesman employed by a Tacomaautomobile dealer. other than the Respondent Company, credibly testified that(,nor about, September 20, another automobile salesman, named Beachwood,circulated a petition30 among some Tacoma automobilesalesmen "requestingthe Teamsters Union to become [the Tacoma salesmen's] future representa-tive" ; that about an hour after Beachwood had requested him and several othersto sign the petition, Guthrie approached him and "several of the boys" e. andsaid, among other things, to quote Sifford, "It is too bad that the circulation [ofthe petition] was made by [Beachwood] ... anybody , . . found out that hadsigned those things, might as well look for a new job in the future, because they,would be out of [the]union."On September 27, Teamsters held an organizational meeting at the TeamstersHall in Tacoma, Washington.As soon as Guthrie became aware that such ameeting was to be held, he admittedly attempted to communicate with thevarious members of the executive board and the trustees of the Clerks Unionin order to inform them of the scheduled meetings'Boucher credibly testified that Guthrie telephoned him on September 27, toldhint of the Teamsters meeting and then asked him "to go down and see who was:going to this meeting" ; that he informed Guthrie that he could not accompanyGuthrie because of prior engagements ; and that on September 28 or 29, Guthrie:came into the place where he then was working andtold him that anyone"who signed the Teamsters' petition, which was then being circulated among theTacoma automobile salesmen, would "automatically [be] discharged out oftheir [en.ployment] and out of the union."Pevey credibly testified that he attended the September 27 Teamsters meeting;,that when he arrived at the Teamsters Hall, he saw Guthrie and Hyde "driving'up and down in front of the place" ; and that "at the end of the meeting [Guthrie]was parked opposite my automobile, which was sitting down a block away."Guthrie testified, and theundersignedfinds, that he asked Hyde "to go with[him] clown there" ; thathe andHyde sat across the street from theTeamsters'Hall where "some of the cars were parked" ; that they recognized some of thepersons who entered the Teamsters Hall ; and that he and Hyderemained inthe vicinity of the Teamsters Hall until about 10: 30 that night.At the special October 4 Clerks Union meeting, which Sheehan advised Re-spondent Company's salesmen to attend and over which Hanson presided, a mem-ber complained from the floor that Guthrie had been threatening members withloss of their jobs if they supported the Teamsters organizational campaign.Hanson replied that no one would lose his job nor be expelled from Clerks Unionfor "signing a petition" for Teamsters.Even though Guthrie attended the,meeting, and presumably heard Hanson's statement that no one would lose hisjob nor be expelled from Clerks Union for aiding the Teamsters' campaign,Guthrie, nonetheless, about 2 or 3 weeks after the aforesaid meeting, stated toHopper, according to the latter's credible testimony, "anyone that was known tohave signed a [Teamster] petition could not be working in the City of Tacoma."The above recital of the credible evidence, coupled with Guthrie's above-sum-'marized admissions, leads to the inescapable conclusion that by Guthrie's state-ment to Sifford on or about September 20, by his statements to Boucher on Sep-tember 28 or 29, by his statement to Hopper sometime in the latter part ofSifford described the petition as being a"little square piece of paper."siTwo of the "several" were members of Clerks Union-ssGuthrie was able only to contact President Clarence Hyde and Trustee Joseph A.Boucher.83Presumably meaning any member of Clerks Union. 382DECISIONS OF NATIONALLABOR RELATIONS BOARDOctober, and by keeping under surveillance the September 27 Teamster meeting,"Guthrie infringed upon the Respondent Company's employees' rights as guar-anteed in Section 7 of the Act. Accordingly, the undersigned finds that by theabove-referred-to statements and conduct Guthrie violatedSection 8(b) (1) (A)of the Act.The undersigned further finds, contrary to the General Counsel'scontention,that Guthrie did not "cause or attempt to cause"Johnson'sdischarge.Therecord is clear, and the undersigned finds, that Sheehan had definitelydecidedto discharge Johnson before Sheehan spoke to Guthrie on October 2. Therefore,the undersigned will recommend that the allegations of the complaint thatGuthrie caused or attempted to cause Johnson's discharge in violation of Section8 (b) (2) of the Act,be dismissed.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Company and Respondent Guthrie, set forthin section III, above, occurring in connection with the business operations ofthe Respondent Company, set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and such of them as havebeenfound to be unfair labor practices, tend to leadto labor disputes burdening and obstructingcommerceand the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent Company and Respondent Guthrie haveengaged in unfair labor practices, the undersigned will recommend that they,and each of them, cease and desist therefrom and take the following affirmativeaction which the undersigned finds will effectuate the policies of the Act.Since it has been found that Respondent Company discriminatorily dischargedTracy E. Johnson on October 3, 1950, and thereafter refused to reinstate him,because he had engaged in protected and concerted activities with his fellowworkers, as more fully set forth above, it will be recommended that RespondentCompany offer Tracy E. Johnson immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges and that the said Respondent Company make whole Tracy E.Johnson for any loss of pay he may have suffered by reason of the discriminationagainst him by payment to him of a sum of money equivalent to the amount henormally would have earned as wages during the period from the date of hisdischarge to the date of Respondent Company's offer of reinstatement, less hisnet earnings during said period.Back pay shall be computed in the mannerestablished by the Board in F.W. Woolworth CompanyuiThe unfair labor practices found to have been engaged inbythe RespondentCompany and Respondent Guthrie are of such character and scope that in orderto insure the employees here involved their full rights guaranteed by the Act,it will be recommended that Respondent Company and Respondent Guthrie ceaseand desist from in any manner interfering with, restraining, and coercing theemployees of Respondent Company and all members of Clerks Union "Since it has been found that the evidence does not support the allegations ofthe complaint that Respondent Guthrie caused or attempted to cause Respondenta}Boucher credibly testified, and without contradiction, that the night of the Teamsters'September 27 meeting, Guthrie telephoned him and asked him "to go down and see whowas going to thismeeting."85,90NLRB 289.86May Department Stores,etc.,326 U. S. 376. CALVIN GUTHRIE '383Company to discharge Johnson, the undersigned will recommend that the allega-tions of the complaint with respect to this matter be dismissed.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Bakery Drivers and Salesmen Local Union No. 567, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, andAutomobile Salesmen Union Local No. 1048, Retail Clerks International Associa-tion, each affiliated with American Federation of Labor, are labor organizations.within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of TracyE. Johnson, thereby discouraging membership in Bakery Drivers and SalesmenLocal Union No. 567, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, affiliated with American Federation of Labor,and encouraging membership in Automobile Salesmen Union Local No. 1048,Retail Clerks International Association, affiliated with American Federation ofLabor, the Respondent Company has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act, the Respondent Company hasengaged in, and is engaging in, unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.By threatening the members of Automobile Salesmen Union Local No. 1048,Retail Clerks International Association, affiliated with American Federation ofLabor, and the employees of Respondent Company with discharge and expulsionfrom the said union if they assisted, joined, or supported Bakery Drivers andSalesmen Local Union No. 567, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, affiliated with the American Fed-eration of Labor, Respondent Guthrie has engaged in, and is engagingin, unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section2 (6) and(7) of the Act.6.The Respondent Guthrie did not cause or attempt to cause the discharge ofTracy E. Johnson and, therefore, the said Respondent Guthrie did not violateSection 8 (b) (2) of the Act, as alleged in the complaint.[Recommendationsomittedfrompublicationin this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT by reprisals or threats of reprisal interfere with, restrain,or coerce our employees in the exercise of the right to self-organization, toform labor organizations, to join or assist BAKERY DRIVERS AND SALESMENLOCAL UNION No. 567, INTERNATIONAL BROTHERHOOD or TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, affiliated with AmericanFederation of Labor, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in concertedactivities for the purposes of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities except to the extent ,384DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat such right may be affected by an agreement which requires membershipin a labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.WE WILL offer to TRACY E. JOHNSON immediate and full reinstatement tohis former or substantially equivalent position without prejudice to anyseniority or other rights and privileges previously enjoyed by him and makehim whole for any loss of pay suffered as a result of our discriminationagainst him.WE WILL NOTencourage membershipinAUTOMOBILESALESMEN UNIONLOCAL No. 1048,RETAIL CLERKS INTERNATIONAL ASSOCIATION,affiliated withAmerican Federation of Labor, or discourage membership in BAKERY DRIVERSAND SALESMEN LOCAL UNIONNo.567, INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,affiliated withAmerican Federation of Labor, by discriminatorily discharging any of ouremployees or discriminating in any other manner in regard to their hire ortenure of employment or any term or condition of employmentAll our employees are free to become or remain or refrain from becoming orremaining members of Bakery Drivers and Salesmen Local Union No. 567, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, except to the extent that such right,may be affected by an agreement in conformity with Section 8 (a) (3) of theNational Labor Relations Act.SOUTH TACOMA. MOTOR CO,Employer.Dated ---------------------By --------------------------------(Representative)(Title).This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.Appendix BNOTICETo ALL MEMBERS OF AUTOMOBILE SALESMEN UNION LOCAL NO. 1048, RETAIL CLERKS'INTERNATIONAL ASSOCIATION, AFFILIATED WITH AMERICAN FEDERATION or LABORPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, I hereby notify you that :I WILL NOT threaten employees of SOUTH TACOMA MOTOR CO or any mem-ber of AUTOMOBILE SALESMEN UNION LOCAL No. 1048, RETAIL CLERKS INTER-NATIONAL ASSOCIATION, with loss of employment or other reprisals if theyjoin or assist BAKERY DRIVERS AND SALESMEN LOCAL UNION No. 567, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,- WAREHOUSEMEN ANDHELPERS OF AMERICA, or any other labor organization.IWILL NOT in any like or related manner coerce said employees or saidmembers in violation of the rights guaranteed in Section 7 of the NationalLabor Relations Act.Dated ------------------CALVINGUTHRIE.------------------------------------------(Secretary-Treasurer)(Business Agent)This notice must remain posted for 60 days from the date .hereof, and mustnot be altered, defaced, or covered by any other material.